DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1, 3, 4, 7-10, 12, 15-17, and 20 are presented for examination. Claims 2, 5, 6, 11, 13, 14, 18, and 19 are cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Leonard B. Taylor (registration No.50,376) on 02/19/2020. 
The application has been amended as follows:
Please amend the claims 1, 3, 4, 8, and 12 as follows:
Listing of Claims:

1. (Currently Amended) A memory controller, comprising:
a first decoder configured to perform decoding of a codeword when an unsatisfied check (USC) count of the codeword is less than a threshold;
a second decoder configured to perform decoding of a codeword when the USC count 
wherein the memory controller is configured to generate first information from an output of the first decoder and send the first information to the second decoder, 
wherein the memory controller is configured to generate second information from an output of the second decoder, and
send the second information to the first decoder only when it is determined that the USC count of the codeword is less than the threshold, 
wherein the memory controller further comprises a quantizer that generates the second information by quantizing soft information output by a MS decoder to q bits,
wherein the first decoder is a q-bit bit-flipping (q-BF) decoder and the second decoder is a min-sum (MS) decoder, and
wherein the quantizer performs the quantizing to maximize mutual information between the output of the MS decoder and the output of the quantizer. 

2. (Canceled) 

3. (Currently Amended) The memory controller of claim 1memory controller generates the first information by mapping q-bit soft information to a bit-width of the 

4. (Currently Amended) The memory controller of claim 3, wherein the memory controller generates a mapping table to reflect the mapping of the q-bit soft information to the bit-width of the MS decoder.

5-6. (Canceled) 

7. (Original) The memory controller of claim 1, wherein the codeword comprises low-density parity-check (LDPC) codes.

8. (Currently Amended) A memory controller comprising:
a decoder assembly including a q-bit bit-flipping (q-BF) decoder and a min-sum (MS) decoder, the decoder assembly configured to:
determine, one or more times during decoding of a codeword by the MS decoder, whether or not the codeword is within the error correction capability of the q-BF decoder,
send the codeword to the q-BF decoder when it is determined that the codeword is within the error correction capability of the q-BF decoder, the decoding with the q-BF decoder continuing until the codeword is successfully decoded or it is determined that decoding with the q-BF decoder is not likely to succeed;  
generate first information during decoding of the codeword by the q-BF decoder and send the first information to the MS decoder, 
generate second information during decoding of the codeword by the MS decoder, and 
q-BF decoder only when it is determined that the codeword is within the error correction capability of the q-BF decoder,
wherein the memory controller further comprises a quantizer that generates the second information by quantizing soft information output by a MS decoder to q bits, and
wherein the quantizer performs the quantizing to maximize mutual information between the output of the MS decoder and the output of the quantizer.

9. (Original) The memory controller of claim 8, wherein:
the q-BF decoder is configured to perform one or more iterations of decoding on the codeword, when it is determined that the codeword is within the error correction capability of the q-BF decoder, the one or more iterations of decoding on the codeword using the q-BF decoder continuing until the codeword is successfully decoded or it is determined that the decoding of the codeword is not converging, and
the MS decoder is configured to perform one or more iterations of decoding on the codeword, when it is determined that the codeword is not within the error correction capability of the q-BF decoder, the one or more iterations of decoding on the codeword using the MS decoder continuing until it is determined that the codeword is within the error correction capability of the q-BF decoder.   

10. (Original) The memory controller of claim 8, wherein the decoder assembly generates the first information by mapping q-bit soft information to a bit-width of the MS decoder.  



12. (Currently Amended) A method of decoding a codeword, the method comprising:
determining, based on characteristics of the codeword, which of multiple decoders, including a q-bit bit-flipping (BF) decoder and a min-sum (MS) decoder, is more suitable for initial decoding;
performing one or more iterations of decoding on the codeword using the BF decoder or the MS decoder based on the result of the determining operation;
determining, during decoding using the MS decoder, when the MS decoder is selected based on the result of the determining operation, when the codeword is within the error correction capability of the BF decoder, at which time continued decoding of the codeword is performed by the BF decoder until the codeword is successfully decoded or it is determined that decoding with the BF decoder is not likely to succeed;
generating and processing MS decoder information for use by the BF decoder after at least one iteration of decoding on the codeword is performed by the MS decoder and it is determined that the codeword is within the correction capability of the BF decoder;
routing the codeword and the MS decoder information to the BF decoder when it is determined that the codeword is within the error correction capability of the BF decoder; 
performing one or more iterations of decoding on the codeword using the BF decoder and the MS decoder information and generating BF decoder information pertaining to results of the decoding by the BF decoder; and
determining, during decoding using the BF decoder, whether or not decoding is to continue with the BF decoder or further decoding is to be performed by the MS decoder based on ,
wherein the generating of MS decoder information from the output of the MS decoder comprises:
quantizing soft information to q bits using a quantizer, and
wherein the quantizer performs the quantizing to maximize mutual information between the output of the MS decoder and the output of the quantizer.

13 – 14. (Canceled)

15. (Previously Presented) The method of claim 12, wherein the generating of BF decoder information from the output of the BF decoder comprises:
mapping q-bit soft information to a bit-width of the MS decoder.

16. (Original) The method of claim 15, wherein the mapping comprises generating a mapping table to map the q-bit soft information to the bit-width of the MS decoder.

17. (Original) The method of claim 16, wherein the bit-width of the MS decoder is the log-likelihood ratio (LLR) bit-width of the MS decoder.

18-19. (Canceled)

   20. (Original) The method of claim 12, wherein the codeword comprises low-density parity-check (LDPC) codes.        

Allowable Subject Matter
5.	Claims 1, 3, 4, 7-10, 12, 15-17 and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of " a second decoder configured to perform decoding of a codeword when the USC count of the codeword is greater than or equal to the threshold, the decoding performed by the second decoder to continue until the USC count of the codeword is less than the threshold, indicating that the codeword is within the error correction capability of the first decoder, at which time continued decoding of the codeword is performed by the first decoder until the codeword is successfully decoded or it is determined that decoding with the first decoder is not likely to succeed,---- wherein the memory controller further comprises a quantizer that generates the second information by quantizing soft information output by a MS decoder to q bits, wherein the first decoder is a q-bit bit-flipping (q-BF) decoder and the second decoder is a min-sum (MS) decoder, and wherein the quantizer performs the quantizing to maximize mutual information between the output of the MS decoder and the output of the quantizer." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claims 8 and 12:
The claim includes similar limitations of independent claim 1. Therefore, is allowed for similar reason of claim 1 above. 
Dependent claims 3, 4, 7, 9, 10, 15-17, and 20 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.			


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112